DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael E. Fogarty on 5/18/22.

The application has been amended as follows: 
In claim 21 line 1, the phrase “the maximum frequency” is changed to --a maximum frequency of a transmission signal flowing through the terminal--.

Reasons for Allowance
Claims 1-8 and 11-23 are allowed.
The following is an examiner’s statement of reasons for allowance: With regard to claim 1, the prior art of record does not anticipate or render obvious the limitations: “the top wall, the outer peripheral wall, and the inner first boundary is seamless over an entire circumference of the tubular portion surrounding the hollow space along a circumferential direction of the tubular portion”, when combined with the rest of the limitations of claim 1.  Claim 1 is therefore allowable.
Claims 2-8, and 11-14 include all the limitations of claim 1 and are therefore also allowable.

With regard to claim 15, the prior art of record does not anticipate or render obvious the limitations: “a maximum value of creepage distances between the plurality of protrusions is equal to or less than 1/4 of a wavelength of a maximum frequency of a transmission signal flowing through the terminal”, when combined with the rest of the limitations of claim 15.  Claim 15 is therefore allowable.
	Claims 16-19 include all the limitations of claim 15 and are therefore also allowable.

With regard to claim 20, the prior art of record does not anticipate or render obvious the limitations: “the terminal includes a force-sensing portion configured to generate a click feeling when the terminal contacts the mating terminal, and when the connector is connected to the mating connector, the connector is configured to: allow the force-sensing portion of the connector to contact the mating terminal; and then, allow the contact portion of the outer shield of the connector to contact the mating outer shield of the mating connector”, when combined with the rest of the limitations of claim 20.  Claim 20 is therefore allowable.

	Claims 21-23 include all the limitations of claim 20 and are therefore also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M KRATT whose telephone number is (571)270-0277. The examiner can normally be reached M-F 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN M KRATT/             Examiner, Art Unit 2831                                                                                                                                                                                           	May 18, 2022
/ABDULLAH A RIYAMI/             Supervisory Patent Examiner, Art Unit 2831